Citation Nr: 0013299	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  98-17 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to March 
1953.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied reopening the claim for 
service connection of diabetes mellitus.  A timely 
administrative appeal was perfected with respect to this 
issue.

The Board notes that in the Substantive Appeal, dated August 
1998, the veteran makes reference to missing records 
pertaining a back injury that he purports to have sustained 
during service.  In this regard, the RO denied service 
connection for residuals of a back injury in a March 1998 
rating action; and the veteran was advised of this denial and 
of his appellate rights.  However, as it is not clear whether 
the veteran intends to initiate an appeal of the denial of 
the back claim, this matter is referred to the RO for 
clarification.

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


REMAND

A remand is warranted to correct a procedural defect if it is 
essential for a proper appellate decision.  See 38 U.S.C.A. § 
7104(a) (West 1991); 38 C.F.R. §§ 19.9, 20.700 (1999).  

A review of the record reflects that on the VA Form 9, dated 
in April 1999, the veteran requested a personal hearing at 
the local VA Office before a member of the Board.  The Board 
observes that the RO acknowledged the veteran's request for a 
Travel Board hearing by a letter in April 1999.  However, the 
information of record does not reflect that the RO has 
attempted to schedule the veteran's requested hearing prior 
to transferring the claims file to the Board.  Moreover, a 
review of the record does not reveal that the veteran has 
withdrawn his hearing request.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule a personal hearing 
for the veteran before a member of the 
Board of Veterans' Appeals the local VA 
Office.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

 

